Citation Nr: 0108741	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the claim of entitlement to an effective date earlier 
than April 7, 1998, for the grant of a total disability 
rating based on individual unemployability due to service-
connected disability, was timely appealed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from September 1968 to October 
1968, and November 1984 to June 1985, in addition to periods 
of active duty for training with the Minnesota Army National 
Guard and the United States Army Reserves from December 1973 
to January 1974, from February 1974 to July 1974, from August 
1974 to November 1974, and from August 1983 to September 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO) that the veteran's appeal of the effective date of a 
grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was untimely filed.  

Under the provisions of 38 U.S.C.A. § 7107 (West 1991 & Supp. 
2000) and 38 C.F.R. § 20.900 (2000), the case was advanced on 
the docket in response to the veteran's request because good 
cause to do so was shown.  


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO granted TDIU 
and assigned an effective dated of April 7, 1998.

2.  By means of a letter from his representative dated in May 
1999, the veteran filed a Notice of Disagreement (NOD) 
regarding the RO's assignment of the effective date of the 
award of TDIU.

3.  In June 1999, the RO issued a Statement of the Case (SOC) 
which explained the law with respect to the denial of an 
earlier effective date for the TDIU award and provided the 
veteran with information regarding his appellate rights.

4.  Within a year of the notice of the August 1998 rating 
decision, the veteran did not request an extension or submit 
an appeal which alleged specific error of fact or law in the 
denial of an earlier effective date for award of TDIU.

5.  In October 1999, the RO issued a letter to the veteran 
informing him that his September 1999 VA Form 9 on the issue 
of an earlier effective date for the grant of TDIU was 
untimely and that the August 1998 decision had become final.  

6.  The veteran timely appealed the October 1999 
determination and was subsequently provided notice by the RO 
as to the relevant laws and regulations regarding the appeal 
of the issue of timeliness.  

7.  The veteran's representative submitted written argument 
on this issue in May 2000 and December 2000.


CONCLUSION OF LAW

The veteran did not submit an adequate and timely substantive 
appeal on the issue of an earlier effective date for the 
award of TDIU.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of the timeliness of the substantive appeal may be 
addressed pursuant to legislative authority which provides 
that questions as to timeliness of the response to the SOC 
shall be determined by the Board, and that it may dismiss any 
appeal which fails to make specific applications of error of 
fact or law in the determination being appealed.  See 38 
U.S.C.A. § 7105(d) (West 1991); see also 38 C.F.R. § 
20.101(c) (2000).  An application for review on appeal shall 
not be entertained unless it is in conformity with Chapter 
71, Title 38, United States Code.  38 U.S.C.A. § 7108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a substantive appeal.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (2000), after an appellant receives the SOC, he 
must file a substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
period from the date the notification of the decision was 
mailed, whichever period ends later.  By regulation, this 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that is, 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (2000).  The time period may be extended for a 
reasonable period on request for a good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303.

VAOPGCPREC 9-99 (August 18, 1999), held that the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should first be 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  The record reflects that the veteran and his 
representative have been afforded, by means of the 
development undertaken at the RO, the opportunity to submit 
written argument or evidence relevant to the claim, or 
request a hearing to present oral argument on the questions 
of timeliness of the appeal of the August 1998 RO decision to 
assign an effective date of April 1998 for the veteran's 
TDIU.  Thus, this issue is not being addressed by the Board 
in the first instance, and dismissal is not appropriate.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (2000).  A failure to submit a substantive appeal 
which is both timely and adequate results in a statutory bar 
to appealing that decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).

The veteran's actions in this matter are well-documented.  
The decision on the award of TDIU and the effective date of 
TDIU was made August 17, 1998, and the veteran was informed 
of the decision by letter dated August 25, 1998.  The NOD was 
filed in May 1999, and the SOC was issued June 10, 1999.  The 
substantive appeal was received September 16, 1999, out of 
the time period outlined in 38 C.F.R. §§ 20.302(b).  No 
extension of time was requested as outlined in 38 C.F.R. 
§ 20.303.  The veteran, through his representative, had 
indicated in his September 1999 VA Form 9 that he was 
continuing his claim with respect to the effective date 
claim, "Now that the BVA decision has been rendered on a 
previous issue and his C file has been returned to the RO..."  
However, the fact that the other issue was at BVA is not 
basis to extend the veteran's time to file his appeal as to 
the TDIU effective date.  

Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the Board finds 











that the appellant failed to submit an adequate and timely 
Substantive Appeal on the issue of an earlier effective date 
for the award of TDIU.  As such, his appeal is denied.


ORDER

The claim of entitlement to an effective date earlier than 
April 7, 1998, for the grant of TDIU not having been timely 
appealed, the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

